Citation Nr: 9931365	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

What evaluation is warranted for the period from December 31, 
1996 for a low back disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In a June 1997 statement, the veteran argued that he should 
qualify for a 100 percent evaluation.  The Board construes 
this as an informal claim for a total disability rating based 
on unemployability due to service-connected disability and 
the matter is referred to the RO for consideration.  


REMAND



Service connection was granted for a low back disability in 
May 1997, and a 10 percent evaluation was assigned effective 
from December 31, 1996.  The RO considered private medical 
records which showed that an MRI found mild degenerative 
changes with disc desiccation and central bulging at L4-L5 
and L5-S1. It was noted in April 1996 that the veteran had 
undergone an epidural and was doing well.  Also considered 
was a VA examination report dated in April 1997 which showed 
the veteran had a slightly increased lordotic curve of the 
lumbar spine with tenderness to palpation.  Extension was to 
20 degrees; flexion was to 90 degrees; and left and right 
lateral bending was to 35 degrees.  X-rays were within normal 
limits, and the diagnosis was lumbosacral strain.  

During his personal hearing in September 1997, the veteran 
reported that he experienced excruciating pain when his 
medication wore off and that he had trouble walking and could 
not do anything.  He reported having spasms in his back and 
decreased range of motion.  He also complained of numbness in 
his feet.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated. Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995). 
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1999).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1999). These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).  When 
the veteran was last examined by VA, the examiner did not 
discuss functional impairment.  

In September 1998, the veteran was scheduled to undergo VA 
examinations, including a VA orthopedic examination.  The 
veteran failed to report. The request had apparently been 
sent to his latest known address of record and had not been 
returned as undeliverable.  

It does not appear, however, that the veteran was informed of 
the consequences of a failure to report. See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); 38 C.F.R. 3.655 (1999).

Given that a failure to report for an examination in a claim 
for an increased evaluation without good cause shown will 
result in the dismissal of his claim under 38 C.F.R. § 3.655 
(1999), the Board finds that another effort should be made to 
schedule the veteran for such an examination with the 
consequences of the failure to report being fully explained 
to him.

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  


Accordingly, this case is REMANDED for the following 
development:

1. The veteran should be scheduled for VA 
examinations by an orthopedic specialist 
and a neurologist, to determine the 
current severity of the veteran's low 
back disability.  In scheduling the 
veteran for such examinations, the RO 
should inform the veteran of the 
applicable provisions of 38 C.F.R. § 
3.655, concerning the potentially adverse 
impact of failing to report for his VA 
examinations without good cause.  A copy 
of the letter of such notification, 
together with that informing him of the 
date and time to appear for the 
examination, should be associated with 
the claims folder.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his low back 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

3. Should the veteran appear for his 
neurologic examination, the examiner 
should perform all indicated studies.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner should document 
all neurological findings, referable to 
the veteran's service-connected back 
disability.  Any lower extremity 
disability should be documented, and an 
opinion should be given as to whether any 
such disability is related to the 
veteran's service-connected back 
disability.  An opinion concerning the 
veteran's employability should also be 
given.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

4.  Should the veteran appear for the 
examination by an orthopedist, all 
indicated studies, including complete X-
rays, should be performed.  Range of 
motion should be documented in degrees 
and the examiner should note any muscle 
spasms, painful motion or loss of lateral 
spine motion.  The examiner is requested 
to completely review the claims folder 
prior to the examination, and to clearly 
differentiate all manifestations 
referable solely to the veteran's 
service-connected low back disability.  
The examiner should also comment on the 
veteran's employability.  The examiner is 
specifically directed to the following 
areas:

a. Pain on Motion/Functional Loss. The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; atrophy; or pain on motion. The 
examiner should provide a description of 
the effect, if any, of pain on function 
and movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); See 38 C.F.R. § 
4.40 (1999) (functional loss may be due 
to pain, supported by adequate 
pathology).

b. Range of Motion. The examiner should 
expressly provide the ranges of motion of 
the lumbar spine, expressed in degrees. 
The examiner should comment on the 
presence, or absence of, pain 
accompanying this movement and its effect 
on the functional use of the veteran's 
back.  

A complete rationale for all opinions and 
conclusions expressed should be given.  

5.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

6.  Then the RO should take any other 
necessary action and readjudicate the 
issue on appeal with consideration of the 
applicability of "staged" ratings and 
considering the findings in DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 




After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  If the denial of the 
veteran's claim is based upon a failure to report for 
examination without good cause shown, the supplemental 
statement of the case should set out and explain the 
applicable provisions of 38 C.F.R. § 3.655. The veteran and 
his representative shall be provided time to respond to the 
document.  After allowing the veteran appropriate time to 
respond, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1999). 




